Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 1of24 Pageid#: 761
CLERK'S OFFICE U.S. DIST. COURT

AT ROANOKE, VA
FILED

AUG 1 7 2021
IN THE UNITED STATES DISTRICT COURT JuLia g pyotey, cLe
FOR THE WESTERN DISTRICT OF VIRGINIA Trbeugd
ROANOKE DIVISION

AMY J.,

Plaintiff Civil Action No. 7:20-CV-173

V.

KILOLO KIJAKAZI, Acting
Commissioner of Social Security, By: Michael F. Urbanski
Chief United States District Judge

Defendant

i

MEMORANDUM OPINION

This social security disability appeal was referred to the Honorable Robert 5. Ballou,
United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of
fact and a recommended disposition. The magistrate judge filed a report and recommendation
(“R&R”) on July 13, 2021, recommending that plaintiff's motion for summary judgment be
denied, the Commissioner’s motion for summary judgment be granted, and the
Commissioner’s final decision be affirmed. Plaintiff Amy J. (“Amy”) has filed objections to
the R&R and this matter is now ripe for the court’s consideration.
I. Background

Amy filed an application for disability insurance benefits on January 30, 2017, alleging
disability beginning on May 20, 2016. Amy was 39 years old at the alleged onset date. She seeks
disability based on multiple adenaie a seizure disorder, headaches, major depressive disorder,
generalized anxiety disorder, panic disorder, gastroesophageal reflux disease, and history of

cholecystitis status post cholecystectomy.
 

 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 2 of 24 Pageid#: 762

An administrative hearing was held on November 1, 2018, which Amy did not attend.
Although, as discussed below, the reason why Amy did not attend the hearing is in dispute,
the AL] found that she constructively waived her tight to attend the hearing under HALLEX
]-2-4-25(D).! R. 25. Amy’s attorney appeared on her behalf and a vocational expert testified.

The ALJ found that all but the gastroesophageal reflux disease and history of
cholecystitis status post cholecystectomy were severe impairments under the regulations, but
that none of them met or medically equaled a listed impairment. The AL] found that Amy had
the residual functional capacity (“RFC”) to perform light work with additional limitations of
never climbing ladders, ropes, or scaffolds, occasionally balancing, frequently climbing ramps
ot staits, stooping, kneeling, crouching, and crawling, and avoiding even moderate exposute
to noise, vibrations, and hazards such as moving machinery and heights. The AL) also
determined that Amy needed to work in a low-stress job, defined as having only occasional
decision-making or changes in the work setting. The AL] found that Amy could not perform
het past work as a pharmacy aide or housekeeping cleaner but a vocational expert testified that
Amy could perform the work of a packer or inspector/testet. The ALJ concluded that there
was work in the economy for Amy and therefore she was not disabled. R. 24-39. The Appeals
Council denied Amy’s request for review, R. 1-3, making the ALJ decision the final decision

of the Commissioner.

 

1 “HTALLEX” is an acronym for the Hearings, Appeals, and Litigation Law Manual. it “defines procedures for
carrying out policy and provides guidance for processing and adjudicating claims at the Hearing, Appeals
Council, and Civil Action levels.” HALLEX §I-1-0-1. HALLEX is available at
https://www.ssa.gov/OP_Home/hallex/hallex.html (last viewed Aug. 10, 2021). While HALLEX does not
have the force of law, courts look to it for guidance. Way v. Astrue, 789 F.Supp.2d 652 (D.S.C. 2011).

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 3 of 24 Pageid#: 763

This lawsuit followed. The magistrate judge found that the AL] determination was
supported by substantial evidence and Amy has objected to several of the magistrate judge’s
findings.

II. Standard of Review of Magistrate Judge Decision

The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil
Procedure? is designed to “train[ ] the attention of both the district court and the court of
appeals upon only those issues that remain in dispute after the magistrate judge has made
findings and recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)
(citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so “with
sufficient specificity so as reasonably to alert the district court of the true ground for the
objection.” Id. at 622.

To conclude otherwise would defeat the purpose of requiring objections. We

would be permitting a patty to appeal any issue that was before the magistrate

judge, regardless of the nature and scope of objections made to the magistrate

judge’s report. Either the district court would then have to review every issue in

the magistrate judge’s proposed findings and recommendations or courts of

appeals would be required to review issues that the district court never

considered. In either case, judicial resources would be wasted and the district

court’s effectiveness based on help from magistrate judges would be
undermined.

The district court must determine de novo any portion of the magistrate judge’s report
and recommendation to which a ptoper objection has been made. “The district court may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

 

2 “Within 14 days after being served with a copy of the recommended disposition, a party may serve and file
specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

3

 
 

 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 4of 24 Pageid#: 764

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §
636(b)(1).

If, however, a patty “‘makes general ot conclusory objections that do not direct the
court to a specific error in the magistrate judge’s proposed findings and recommendations,”
de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014

WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987

 

F. Supp. 469, 474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).
“The district court is required to review de novo only those portions of the report to which
specific objections have been made.” Roach v. Gates, 417 F, App’x 313, 314 (4th Cir. 2011).
See also Camper v. Comm’t of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at *2 (B.D. Va.
2009), afPd, 373 F. App’x 346 (4th Cir.) (“The court will not consider those objections by the
plaintiff that are merely conclusory ot attempt to object to the entirety of the Report, without
focusing the court’s attention on specific errors therein.”); Midgette, 478 F.3d at 621 (“Section
636(b)(1) does not countenance a form of generalized objection to cover all issues addressed
by the magistrate judge; it contemplates that a party’s objection to a magistrate judge’s report
be specific and particulatized, as the statute directs the district court to review only ‘those
portions of the report or specified proposed findings or recommendations to which objection
is made.””) (emphasis in original). Such general objections “have the same effect as a failure to
object, or as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827,

829 (WW.D. Va. 2010), affd, 498 F. App’x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154

 

(“[L]he statute does not require the judge to review an issue de novo if no objections are filed.

 

2”)

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 5of 24 Pageid#: 765

Rehashing arguments raised before the magistrate judge does not comply with the
requirement set forth in the Federal Rules of Civil Procedure to file specific objections. Indeed,
objections that simply reiterate arguments raised before the magistrate judge are considered to
be general objections to the entirety of the report and recommendation. See Veney v. Astrue,
539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:

Allowing a litigant to obtain de novo review of her entire case by merely

reformatting an earlier brief as an objection “makjes] the initial reference to the

magistrate useless. The functions of the district court are effectively duplicated

as both the magistrate and the district court perform identical tasks. This

duplication of time and effort wastes judicial resources rather than saving them,

and runs contrary to the purposes of the Magistrates Act.” Howard [v. Sec’y of

Health & Human Servs.], 932 F.2d [505,] [] 509 [(6th Cir. 1991)].

Veney, 539 F. Supp. 2d at 846. A plaintiff who reiterates her previously-raised arguments will
not be given “the second bite at the apple she seeks;” instead, her re-filed brief will be treated
as a general objection, which has the same effect as would a failure to object. Id.

III. Judicial Review of Social Security Determinations

It is not the province of a federal court to make administrative disability decisions.
Rather, judicial review of disability cases is limited to determining whether substantial evidence

suppotts the Commissioner’s conclusion that the plaintiff failed to meet his burden of proving

disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws _v.

 

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a *

 

de novo review of the Commissioner’s decision not te-weigh the evidence of record. Hunter
y. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the

record as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 6 of 24 Pageid#: 766

Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a
directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).
Substantial evidence is not a “large or considerable amount of evidence,” Pierce v.

Underwood, 487 U.S. 552, 565 (1988), but is more than a mere scintilla and somewhat less

 

 

than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. “It means—and means
only—‘such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 139 $.Ct. 1148, 1154 (2019) (quoting Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissioner’s decision is supported by

substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.

 

IV. Plaintiffs Objections?

Amy argued to the magistrate judge that the AL]’s assessment of her mental
impairments under SSR 96-8p, 1996 WL 374184 (S.S.A. 1996), was not supported by
substantial evidence because the ALJ failed to explain how limiting Amy to a low-stress job
accommodated het modetate limitation in concentration, persistence, or pace. Amy also
atgued that the AL]’s physical RFC findings were not supported by substantial evidence
because he failed to perform a function-by-function analysis. She argued that the AL) did not
address whether Amy’s pain, headaches, and fatigue would result in her taking extra breaks
outside those provided by employers or would require her to lie down during the day, or
whether she would be able to sustain work over the course of an eight-hour workday. Amy

further argued to the magistrate judge that the AL]’s assessment of her subjective allegations

 

3 Detailed facts about Amy’s impairments and medical and procedural history can be found in the report and
recommendation (ECF No. 17) and in the administrative transctipt (ECF No. 7) and will not be repeated
here except as necessary to address her objections.
 

 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 7 of 24 Pageid#: 767

was not supported by substantial evidence. Finally, Amy argued that the ALJ erred when he
found that she did not show good cause for failing to attend the administrative hearing. The
magistrate judge found that substantial evidence supported the ALJ’s conclusions.

Amy makes the following objections to the magistrate judge’s R&R: (1) The magistrate
judge erred when he found that the ALJ correctly determined that Amy did not show good
cause for failing to attend the hearing; (2) the magistrate judge erred when he concluded that
substantial evidence supported the ALJ’s conclusion that Amy’s limitation in concentration,
persistence, and pace was accommodated by limiting her to a low-stress job; (3) the magistrate
judge erred when he found that the ALJ addressed Amy’s ability to sustain work over an eight-
hour day; (4) the magistrate judge erred when he concluded that the ALJ adequately explained
how the RFC accommodated Amy’s physical limitations; and (5) the magistrate judge erred
when he found that substantial evidence supported the AL]’s assessment of Amy’s subjective
allegations.

V. Analysis

A. Attendance at ALJ Hearing

This lawsuit arose out of Amy’s second claim for DIB. Amy filed her first application
in January 2014 and AL] Jeffrey J. Schueler held a hearing. ALJ Schueler denied Amy’s
application for benefits on May 19, 2016 and the Appeals Council denied review. Amy,
proceeding pro se, filed an appeal in federal court, naming ALJ Schueler as the defendant.
Johnson v. Schueler, No. 7:17-cv-00116 (W.D. Va. filed March 24, 2017). The magistrate judge
filed an R&R recommending that the Commissioner’s motion for summary judgment be

granted and the court adopted the R&R on September 28, 2018. Id. at ECF Nos. 26, 29, 30.
 

 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 8 of 24 Pageid#: 768

Amy appealed the denial to the Fourth Circuit Court of Appeals which affirmed the denial on
February 25, 2020. Id. at ECF No. 34, 35, 36.

In the meantime, Amy had filed a second application for DIB on January 30, 2017. Her
application was denied initially and on reconsideration. She requested a hearing and it was set
for November 1, 2018 before ALJ Schueler. In August 2018, Amy’s husband submitted a
statement directed to AL] Schueler in support of her appeal in which he implied that if AL]
Schueler would award benefits, Amy’s husband would get her to “drop charges” in federal
court. R. 280.

On the day of the hearing, Amy was present in the building but remained outside the
hearing room. Her attorney stated that it was Amy’s understanding that the. federal appeal of
the prior determination was actually a “warrant” against ALJ Schueler for the decision he had
made in her prior case and that she believed a new AL] should be assigned to hear her case.
He said Amy did not believe she could have a fair hearing “so she refused to appear today and
wishes to make that known.” R. 48-49. AL] Schueler declined to recuse himself, stating that
he believed he could adjudicate Amy’s claim fairly. He said they would proceed with argument
from her attorney and testimony from the vocational expert. He said that after the hearing he
would send Amy a notice to show cause as to why she did not appear at the hearing. R 49-50.

Following the heating, ALJ Schueler sent Amy an order to show cause for failure to
appear and informed her that if she had good cause for failing to appear, another hearing
would be scheduled. R. 200-201. Amy responded on het own behalf, stating that she asked
her attorney if ALJ Schueler would be aware that Amy had “a judgment and a warrant on”

him. Amy said that her attorney told her to wait and he would talk to the ALJ. When the

 
 

 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 9 of 24 Pageid#: 769

f

lawyer returned, “they and even I decided to wait for another date to see maybe if I would get
[a] different judge.” R. 204. ALJ Schueler determined that Amy failed to provide good cause
for failure to appear at the hearing. R. 25.

Amy challenged the lack of “good cause” to the magistrate judge, who noted that while
the Social Security regulations do not have set criteria for determining what constitutes good
cause for failure to appear at a hearing, guidance is found in HALLEX J-2-4-25. Circumstances
where good cause may be found include where a claimant did not receive proper notification
of a heating, the occurrence of an unforeseeable event that ptecluded the clatmant from
requesting a postponement in enough time before the scheduled hearing, or if the
representative withdrew without giving the claimant sufficient notice. Id. The magistrate judge
found that Amy provided no reasoning for her claim that the ALJ erred when he concluded
that she constructively waived her right to appear at her heating and no teason for error was
found in the record. R&R, ECF No. 17, n.5.

Amy challenges this conclusion and argues that the magistrate judge solely pointed to
the representation of Amy’s attorney at the hearing and ignored Amy’s response to the order
to show cause. However, Amy’s assertion is incorrect. The magistrate judge quoted from
Amy’s brief where it stated that “although she was present outside of the hearing room, she
‘understood from her attorney that her case was being continued to a different date with a
different judge and there was no need for her to go into the hearing room.” R&R, ECF No,
17, 2.5; Pl. Br. Summ. J., ECF No. 12 at 19. Thus, the magistrate judge acknowledged and

understood Amy’s response to the order. to show cause.
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 10 0f 24 Pageid#: 770

Amy offers no other objection to the magistrate judge’s conclusion about her failure

to appear at the hearing and the court agrees with the ALJ and the magistrate judge that Amy
' failed to show good cause for her failure to attend the hearing. Accordingly, Amy’s objection

on this issue is OVERRULED.

B. Residual Functional Capacity

(1) Low Stress Job

The residual functional capacity (“RFC”) assessment is discussed in Social Security
Ruling 96-8p, which provides that when determining whether a claimant has a severe mental
impairment at Step 2 of the sequential evaluation,* or meets a listing for a mental impairment
at Step 3 of the sequential evaluation, the adjudicator assesses an individual’s limitations and
restrictions from a mental impairment in categories identified in the “paragraph B” and
“paragraph C” criteria of the adult mental disorders listings. The mental disorders listings ate
set forth at 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525
and 404.1526. The limitations identified in the listing criteria are not an RFC assessment, and

the mental RFC assessment used at Steps 4 and 5 of the sequential evaluation requires a more

 

4 In conducting the sequential evaluation, the AL] makes a series of determinations: (1) Whether the claimant
is engaged in substantial gainful activity; (2) Whether the claimant has a medically determinable impairment that
is “severe” under the regulations; (3) Whether the severe impairment or combination of impairments meets or
medically equals the criteria of a listed impairment; (4) Whether the claimant has the RFC to perform his past
relevant work; and (5) Whether the claimant is able to do any other work in the national economy, considering
his RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a) and 416.920(a). If the AL] finds that
the claimant has been engaged in substantial painful activity at Step 1 or finds that the impairments are not
severe at Step 2, the process ends with a finding of “not disabled.” Mascio v. Colvin, 780 F.3d 632, 634-635
(4th Cir, 2015). At Step 3, if the AL] finds that the claimant’s impairments meet or equal a listed impatrment,
the claimant will be found disabled. Id. at 635. If the analysis proceeds to Step 4 and the AL] determines the
claimant’s RFC will allow him to return to his past relevant work, the claimant will be found “not disabled.” If
the claimant cannot return to his past relevant work, the AL] then determines, often based on testimony from
a vocational expert, whether other work exists for the claimant in the national economy. Id. The claimant bears
the burden of proof on the first four steps and the burden shifts to the Commissioner on the fifth step. Id.

10
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 11o0f 24 Pageid#: 771

detailed assessment “by itemizing various functions contained in the broad categories found
in patagraphs B and C of the adult mental disorders listings.” SSR 96-8p, 1996 WL 374184 at
*4,

At Step 4, the adjudicator should consider the claimant’s medical history, medical signs
and laboratory findings, the effects. of treatment, reported daily activities, lay evidence,
tecotded observations, medical source statements, effects of symptoms that ate reasonably
attributed to a medically determinable impairment, evidence from attempts to work, the need
for a structuted environment, and work evaluations, if available. Id. at *5. The RFC assessment
must include a narrative discussion of how the evidence supports each conclusion, citing
specific medical facts and non-medical evidence. Id. at *7.

The ALJ in this case first looked at whether Amy had an impairment that met or
equaled a listed impairment and did so by examining the “B” and “C” criteria set out in the
listings. R. 28-30. The ALJ found that Amy had a moderate limitation in her ability to
concentrate, persist, or maintain pace, which referred to her capacity to focus attention on
work activities and stay on task at a sustained rate. Id. When a claimant has a moderate
limitation, it means that the person has a fair ability to function independently, appropriately,
and effectively, on a sustained basis, in the area. 20 C.F.R. Pt. 404, Subpt. P, App’x 1, §
12.00(F)(2).

In doing the RFC assessment at Step 4, the AL] summarized Amy’s subjective
complaints and reviewed the medical evidence in the record and the opinions of the state
agency psychological consultants. The AL] found that Amy does not experience more than

mild limitations in most functional domains but does experience significant stressors in her

11
Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 12 of 24 Pageid#: 772

life that cause moderate limitations and support limiting her to low stress work. R. 36. The
ALJ further found that Amy had described some issues with panic attacks and discussed
sttessots in her life related to her marriage, familial relationships, and past abuse, and while
the issues caused symptoms that created concentration issues, the evidence supported no mote
. than mild limitations in the remaining functional domains.

Amy argued to the magistrate judge that the AL] failed to explain how his RFC finding
that Amy be limited to low-stress work accommodated or addressed her moderate limitations
in concentration, persistence, and pace. The magistrate judge found that the AL] adequately
explained how the limitation to low-stress work accommodated Amy’s moderate limitation in
concentration. The ALJ reviewed Amy’s history of mental health treatment and the opinions
from state agency physicians about Amy’s mental impairments. He noted her issues with panic
attacks and recounted the stressors she reported. He also considered his prior 2016
determination where he found Amy’s mental impairments to be non-severe. The magistrate
judge found that the ALJ’s determination that Amy can work at a low-stress job, defined as
tequiting only occasional decision-making or changes in the work setting, was supported by
substantial evidence in the record. Moreovet, the magistrate judge pointed out that Amy
pointed to no evidence in the record that the ALJ failed to consider or to which he should
have given more weight. Amy objects to the magistrate judge’s findings, arguing that although
the ALJ summarized the record, he never built the logical bridge between the evidence and
his RFC findings.

In Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020), the Fourth Circuit explained

that while an ALJ cannot summarily account for a claimant’s limitations in concentration,

12

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 13 of 24 Pageid#: 773

persistence, and pace by restricting her to simple routine tasks or unskilled work, there is no
categorical rule that requires an ALJ to always include moderate limitations in concentration,
persistence, and pace as a specific limitation in the RFC. Rather, an ALJ can explain why a
claimant’s moderate limitation in concentration, persistence, and pace at Step 3 does not
translate into a limitation in the RFC. The ALJ in Shinaberry summarized the claimant’s
psychological evaluations in the record and the opinions of the state agency psychological
consultants, along with other evidence in the record and her statements about her difficulties
concentrating. He concluded that he accounted for the claimant’s limitations tolerating work-
related stresses by limiting her to unskilled work requiting simple, routine, and repetitive tasks,
“fas these limitations comport with the claimant’s abilities as supported by objective
examination, such as her ability to tead and follow a simple command.” The ALJ further
explained that her statements regarding her ability to pay attention and concentrate also
supported additional mental limitations restricting her to jobs requiring only simple, routine,
repetitive tasks. Id. at 122. The court found this explanation sufficient. Id.

In Amy’s case, at Step 3 of the sequential evaluation, the ALJ noted that the medical
evidence showed that Amy generally did not complain to treating practitioners of serious
difficulty maintaining concentration, persistence, and pace although she did complain of
concentration issues at times. Her treating practitioners did not observe that she was overly
distractable or slow. The ALJ further noted Amy’s complaints of panic attacks at times and
that she exhibited ongoing issues with mood and thought content because of the stressors in
her life. The AL] concluded, “Based on the above, the undersigned finds the claimant has a

moderate limitation in concentration that supports the need for a low stress job. The evidence

13

 
Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 14 o0f 24 Pageid#: 774

does not support additional limitations in petsistence or pace.” R. 29-30. Later, at Step 4, the
AL} limited Amy to low-stress jobs, finding that the stressors in her life caused moderate
limitations that supported the limit to low stress work. R. 36.

The court agrees with the magistrate judge that this explanation is sufficient because
the court is not left to guess about how the ALJ arrived at his conclusion about Amy’s ability
to perform relevant functions. Mascio v. Colvin, 780 F.3d 632, 637 (4th Cir. 2015).
Accordingly, Amy’s objection on this issue is OVERRULED.

(2) Ability to Sustain Work

Amy argued to the magistrate judge that the ALJ did not address her ability to stay on
task during an eight-hour day. At the heating, Amy’s attorney argued that her seizures, though
small, were not controlled to the point where she would be able to maintain proper attendance
at a job. He also argued that her episodes of anxiety and poor concenttation would impact her
ability to maintain good attendance because she would need extra breaks. R. 50-51. The
magistrate judge found that the AL] explicitly stated that Amy did not have any limitations
with persistence or pace that would impact her ability to sustain work over an eight-hour day.
The magistrate judge further found that there is no evidence in the record supporting a
moderate limitation in persistence or pace and that her subjective statements do not indicate
that she has difficulty in sustaining work.

Amy objects to this finding, arguing that the AL] found that she is moderately limited
in concentration, persistence, and pace. She is correct that the AL] made that finding when he
stated, “With regard to concentrating, persisting, or maintaining pace, the claimant has a

moderate limitation.” R. 29. However, the ALJ also found that other than restricting her to a

14

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 15 of 24 Pageid#: 775

low stress job, “The evidence does not support additional limitations in persistence or pace.”
R. 30. At Step 4, the ALJ concluded that Amy’s statements concerning the intensity,
persistence, and limiting effects of her symptoms were not entirely consistent with the medical
evidence and other evidence in the record. R. 34. In support of this conclusion, the ALJ noted
that Amy saw a therapist to establish care on March 7, 2018 and reported having panic attacks
two or three times a week, as well as crying spells, irritability, low energy, and issues with
concenttation. However, with the exception of a depressed mood, her mental status evaluation
was within normal limits. R. 33, 413. On subsequent visits, she was noted as being depressed,
but gerierally had normal thought content and processes, except for feeling worthless and
hopeless at times. R. 407-412. At a visit on July 3, 2018, Amy reported poor concentration. R.
406.

Therefore, although Amy is correct that the ALJ did find moderate limitations in
concentration, persistence, and pace, the AL] further found that other than restricting her to
a low stress job, the evidence did not support additional limitations in persistence or pace. He
explained the reasons for his conclusions, i.c., that her mental status exams were mostly within
normal limits and she reported improvement in her symptoms. R. 33-34. He also gave some
weight to the state agency psychological consultants who found that Amy had no more than
mild limitations in most functional domains. R. 36. Thus, the court finds that the ALJ.
sufficiently supported his conclusion with substantial evidence from the record.

Amy asserts that the ALJ should have addressed her ability to sustain work over the
coutse of an eight-hour day given that he found a moderate limitation in concentration.

However, as the magistrate judge noted, nothing in the record supports a finding that Amy

15
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 16 of 24 Pageid#: 776

would have difficulty sustaining work over the course of the day. At her therapy visits she
showed symptoms of depression, but on only one occasion showed poor concentration. The
burden of proof is on the plaintiff for the first four steps of the sequential evaluation, including
at Step 4, which telies on the RFC finding. Batchelor v. Colvin, 962 F.Supp.2d 864, 867
(E.D.N.C. 2013) (citing Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)). Although Amy
objects to the magistrate judge’s conclusion, she cites to no evidence indicating that she cannot
work an eight-hour day. Without such evidence, there is no basis for finding the AL] erted.
Accordingly, the court OVERRULES this objection.

(3) Physical Limitations

Amy atgued to the magistrate judge that the ALJ’s physical RFC findings were not
supported by substantial evidence because he failed to conduct a function-by-function analysis
and address whether Amy’s pain, headaches, and fatigue would result in her needing to lie
down during the day and take extra breaks. She also argued that the ALJ did not determine
whether she would be able to sustain work activity over the course of an eight-hour day.

The process for assessing a claimant’s RFC is set forth in SSR 96-8P, which sets out in
relevant part the following:

The RFC must first identify the individual’s functional limitations or restrictions

and assess his ot her work-related abilities on a function-by-function basis,

including the functions in paragraphs (b), (c), and (d) of 20 CFR 404.1545 and

416.945. Only after that may the RFC be expressed in terms of the exertional

levels of work, sedentary, light, medium, heavy, and very heavy.
Id. at *1. Physical abilities set out in 20 C.F.R. 404.1545(b) and 416.945(b) include sitting,
standing, walking, lifting, carrying, pushing, pulling, reaching, handling, stooping, and

crouching. Other abilities set out in paragraph (d) of the regulation include those affected by

16

 
Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 17 of 24 Pageid#: 777

skin impairments or epilepsy, impairment of vision, hearing, or other senses, or impairments
which impose environmental restrictions.

The magistrate judge noted that in Mascio, 780 F.3d at 636, the Fourth Circuit rejected

 

a pet se rule requiting remand when the ALJ did not perform an explicit function-by-function

 

analysis. The Mascio court found that remand may be appropriate when an ALJ fails to assess
a claimant’s capacity to perform relevant functions, despite contradictory evidence in the
record, ot where the AL]’s analysis otherwise frustrates meaningful review.

In Amy’s case, the magistrate judge found that the AL] discussed the record in detail,
including the medical evidence where Amy reported small seizures and headaches. He gave
gteat weight to the opinions of the state agency physicians who found that Amy could do light
work with additional environmental limitations but assessed additional postural limitations to
provide for her safety and account for her pain complaints. The AL] noted that although Amy
may experience some pain and discomfort, mild to moderate pain or discomfort is not
incompatible with the performance of sustained work activity. R. 36. The magistrate judge
found the AL]’s assessment to be sufficient because the narrative discussion allowed the court
to see how the evidence supported the AL]’s RFC determination.

Amy broadly objects, arguing that the magistrate judge erred in all findings related to
her physical impairments. Upon review of the AL] opinion and the magistrate judge’s findings,
the court agrees that the ALJ’s RFC determination is supported by substantial evidence. The
ALJ summarized Amy’s medical records, including the records from the doctors who treated
her for multtple sclerosis and seizures. In September 2016, Amy saw a neurologist complaining

of seizures, fatigue, and head pain. It had been two years since her last visit. Her examination

17
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 18 of 24 Pageid#: 778

was within normal limits, other than Amy appearing to be uncomfortable, and the neurologist
ordered additional testing. At her next visit to the neutologist, she was prescribed medication
for seizures and migraine headaches. R. 32, 292-94. In February 2017, Amy continued to report
small seizures and headaches and her examination was within normal limits except for her
appearing to be uncomfortable. R. 376. At a visit to the neurologist in August 2018 she
reported persistent fatigue, intermittent headaches, and occasional small seizures. She again
was described as looking uncomfortable but her neurological exam was normal. Her most
recent MRI possibly showed a new lesion in the thoracic cord. R. 390-391. On August 28,
2018, she had an electroencephalogram (EEG) that was normal with no epileptiform
discharges both when she was awake and asleep. Although no abnormalities were noted, her
medications were increased. R. 443.

The ALJ found that Amy’s medically determinable impairments could reasonably be
expected to cause her alleged symptoms, but that her statements concerning the intensity,
persistence, and limiting effects were not entirely consistent with the medical evidence and
other evidence in the record. R. 34. The AL] gave some weight to the prior decision in Amy’s
case that she was not disabled and found that evidence not considered in the prior case did
not show a significant change in her physical health and functional ability. The ALJ also
explained that he gave significant weight to the state medical consultants’ opinions that Amy
could do light work with environmental limitations, but given her diagnoses of multiple
sclerosis and seizures, he imposed additional postural limitations. The ALJ acknowledged
Amy’s complaints of pain and fatigue, and some difficulties with ambulation, but found her

complaints were out of proportion with the weak and inconsistent objective medical findings.

18
 

OY

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 19 of 24 Pageid#: 779

He found that it is likely that she experiences some pain and fatigue but accounted for it by
limiting her to light work with postural and environmental limitations. He added that the
limitations he imposed also accounted for her seizure activity and headaches. R. 36.

This explanation by the ALJ was sufficient to allow meaningful review by the court.
The ALJ summarized the medical and opinion evidence in the record and explained that the
evidence was not fully consistent with Amy’s complaints of fatigue and headaches so severe
that she was unable to work. In her objections, Amy pointed to nothing in the record showing
that the ALJ erred in his assessment. Accordingly, the court finds that the AL] opinion on
Amy’s physical capabilities is supported by substantial evidence and OVERRULES this
objection.

(4) Subjective Allegations

The regulations that were in effect at the time Amy filed her claim provided the
following discussion of how the Social Security Administration analyzes subjective allegations
of symptoms:

In determining whether you are disabled, we consider all your symptoms,
including pain, and the extent to which your symptoms can reasonably be
accepted as consistent with the objective medical evidence, and other evidence.
By objective medical evidence, we mean medical signs and laboratory findings
as defined in § 416.928(b) and (c). By other evidence, we mean the kinds of
evidence described in §§ 416.912(b)(2) through (8) and 416.913(b)(1), (4), and
(5), and (d). These include statements or reports from you, your treating of
nontreating soutce, and others about your medical history, diagnosis, prescribed
treatment, daily activities, efforts to work, and any other evidence showing how
yout impairment(s) and any related symptoms affect your ability to wotk....
We will consider all of your statements about your symptoms, such as pain, and
any description you, your treating source or nontreating source, or other
petsons may provide about how the symptoms affect your activities of daily
living and your ability to work... . However, statements about your pain or
other symptoms will not alone establish that you are disabled; there must be
medical signs and laboratory findings which show that you have a medical

19

 
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 20 of 24 Pageid#: 780

impaitment(s) which could reasonably be expected to produce the pain or other
symptoms alleged and which, when considered with all of the other evidence
(including statements about the intensity and persistence of your pain or other
symptoms which may reasonably be accepted as consistent with the medical
signs and laboratory findings), would lead to a conclusion that you are disabled.
In evaluating the intensity and persistence of your symptoms, including pain,
we will consider all of the available evidence, including your medical history, the
medical signs and laboratory findings and statements about how your symptoms
affect you... . We will then determine the extent to which your alleged
functional limitations and resttictions due to pain or other symptoms can
reasonably be accepted as consistent with the medical signs and laboratory
findings and other evidence to decide how yout symptoms affect your ability to
work....

20 C.ELR. § 416.929 (2011).

Amy argued to the magistrate judge that the AL]’s decision to not fully credit her
subjective allegations of symptoms was not supported by substantial evidence. The ALJ found
her subjective allegations out of proportion to the “weak and inconsistent” objective medical
findings, citing no significant loss of range of motion, no consistent multi-joint inflammation,
no reduced grip strength in her hands, no loss of color in the allegedly affected regions, and
no muscle spasm or muscle atrophy. The AL] also noted that brain and spine images showed
no ptogtession of Amy’s multiple sclerosis and her EEGs were normal. In addition, he noted
that the records did not show that Amy had difficulty initiating movement, moving generally,
or muscle tremors. R. 36.

Amy pointed out that multiple sclerosis is a neurological disorder and does not manifest
as joint inflammation, loss of color in the affected regions, muscle spasms or muscle atrophy.
In addition, Amy’s neurologist noted that a normal EEG does not necessarily exclude seizures.

In the R&R, the magistrate judge agreed that objective evidence is not required to find

a claimant disabled by pain or other symptomology, citing Arakas v. Comm’r, 983 F.3d 83 (4th

20
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 210f 24 Pageid#: 781

Cir. 2020). In addition, the magistrate judge cited SSR 16-3p, 2016 WL 1119029, at *4 (S.S.A.
2016), which states that “symptoms cannot always be measured objectively through clinical or
laboratory diagnostic techniques.” The magistrate judge went on to find that although the ALJ
noted a lack of joint inflammation, loss of color in the affected regions, muscle spasms, and
muscle atrophy, which would not necessatily conttadict Amy’s alleged symptoms, that ALJ
also noted that Amy’s records showed that she was doing well from a multiple sclerosis
standpoint, with an MRI showing that the multiple sclerosis was not progtessing, and that she
had normal EEGs. While notmal studies do not necessarily exclude seizures or foreclose
exacerbations of multiple sclerosis symptoms, the ALJ acknowledged Amy’s symptoms by
limiting her to light work with environmental and postural limitations. The magistrate judge
further found that the only evidence of Amy’s subjective complaints of pain was in her tepotts
to her physicians and none of her physicians opined that her impairments would cause her to
be unable to work. In addition, Amy did not point to any specific subjective complaint that
the ALJ ignored or improperly discounted. The magistrate judge concluded that the AL]
opinion was supported by substantial evidence.

Amy cites Arakas, and objects that the magistrate judge erred in his assessment because

 

the ALJ committed the same error as the ALJ in Arakas of discounting a claimant’s subjective
allegations based solely on a lack of objective evidence. In Atakas, the plaintiff alleged disability
in patt on her diagnosis of fibromyalgia, “a disease whose ‘symptoms are entirely subjective,’
with the exception of trigger point evidence.” Id. at 96 (quoting Sarchet v. Chater, 78 F.3d
305, 306 (7th Cir. 1996)). Physical examinations of patients with fibromyalgia are typically

normal, with a full range of motion, no joint swelling, and normal muscle strength and

21
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 22 of 24 Pageid#: 782

neurological reactions. Id. (citing Green-Younger v. Barnhart, 335 F.3d 99, 108-09 (2d Cir.
2002) and Lisa v. Sec. of the Dep’t of Health & Human Servs., 940 F.2d 40, 45 (2d Cir. 1991)).
In assessing Arakas’ RFC at Step 4 of the sequential evaluation, the ALJ found that her
subjective complaints regarding the severity, persistence, and limiting effects of het symptoms
were “not reliable” and “not completely consistent with the objective evidence.” Arakas, 983
F.3d at 94. The ALJ emphasized that the doctors’ reports failed to show the clinical and

laboratory abnormalities one would expect if the plaintiff were disabled. Id. at 96.

The Arakas court held that it is error for an ALJ to improperly discount a plaintiff's

 

subjective complaints of pain and fatigue based largely on the lack of objective medical
evidence substantiating het statements. Id. The ALJ relied principally on findings of a full
range of motion and the lack of joint inflammation to discount Arakas’ subjective complaints
as being inconsistent with the objective evidence, but in doing so he applied an incorrect legal
standard. Id. The error was “particularly pronounced” in a case involving fibromyalgia, a
disease whose symptoms are entirely subjective. Id.

Amy’s case differs from that of Arakas in an important way. One of Arakas’ treating
physicians submitted three opinion letters in support of her claim for disability benefits. In the
first, he stated that he had treated her for many years and opined that she was unable to sustain
full-time work activity. In a second letter, he wrote that fibromyalgia typically did not produce
laboratory abnormalities and one of her other impairments, degenerative disc disease, had
caused her to have chronic cervical spasm as evidenced by a cervical MRI. Id. at 92. The doctor
also stated that fibromyalgia was associated with chronic cognitive dysfunction and that

medication required for treatment also impaired her concentration and prevented her from

22
 

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 23 of 24 Pageid#: 783

sustaining an eight-hour workday. In a third letter, the doctor described the chronic pain and
fatigue cause by the fibromyalgia and stressed Arakas’ inability to sustain work activity. Id. In
addition, state agency psychological consultants assessed Arakas’ psychological condition and
limitations and noted that her fibromyalgia could be causing her depression and problems with
concentration and attention and that her fibromyalgia might interfere with her ability to work
full time. Id. at 93. The ALJ rejected the doctors’ reports because they “fail[ed] to reveal the
type of significant clinical and laboratory abnormalities one would expect if the claimant were
disabled” and repeatedly cited her normal exam results. Id. at 96. As discussed, the AL]’s
rejection of Arakas’ doctor’s report for lack of clinical and laboratory abnormalities was found
to be error. Id.

Amy does not point to evidence from her treating physicians or from the state agency
consultants that supports her claims of disabling pain and fatigue. To be sute, her doctors have
diagnosed her with multiple sclerosis and seizures, but their observations of her are limited to
noting that she appeared “uncomfortable” during exams. R. 290, 293, 372, 376. She also was
described as “doing well from a multiple sclerosis standpoint.” R. 345. Unlike in Arakas, Amy’s
treating physicians have noy offered opinions on her ability to work, much less opined that
she is unable to work because of her symptoms.

Thus, Arakas is distinguishable from Amy’s case. The coutt finds that the ALJ properly

 

assessed Amy’s subjective complaints of pain and fatigue, and properly explained why he
discounted her subjective complaints. Accordingly, the court agrees with the magistrate judge’s

conclusion that the AL] decision is supported by substantial evidence and OVERRULES this

objection.

23

 
 

EEE EEEIIIIISS'S;Ss<“””CCS ree

Case 7:20-cv-00173-MFU-RSB Document 20 Filed 08/17/21 Page 24 of 24 Pageid#: 784

VI. Conclusion

For the reasons stated, the court finds no etror in the magistrate judge’s conclusion
that the ALJ decision is supported by substantial evidence. As such, the magistrate judge’s
teport and recommendation will be adopted in its entirety.

An approptiate Order will be entered.

It is so ORDERED.

Entered: Mer Tt / g 20 2
Michael F. Urbanski
Chief United States District Judge

 

24

 
